Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 6, 9-10, 14 are objected to because of the following informalities:
In claims 6, 14, line 2, respectively, ‘a cross-section’ should read “cross-sections”
In claim 9, line 3, ‘a frame’ should read “the frame”
Claim 10 depended on claim 9 is objected as well.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 104761666, English translation provided) in view of Rust (US 2018/0126597), Pellissier et al. (FR 2,614,490, English translation provided), and Kondo et al. (EP 2,741,575).
Regarding claims 1, 5, 13, Xiao discloses that, as illustrated in Fig. 1, a microwave-enhanced extruder facility, comprising a screw extruder (Fig. 1, items 1-16 (page 4, lines 17-18 (sections))) and a microwave generator (Fig. 1, items 22 and 28 (page 4, line 21)), wherein the screw extruder comprises a feeding module (Fig. 1, items 17 (page 4, line 18), 32 and 33 (page 4, line 23)) and an organic reaction 5module (Fig. 1, items 21, 23, 27 and 29), the feeding module is connected to the organic reaction module and comprises a plurality of first conveying blocks (including sections 1-5, 9-10 and 14-16) connected to each other, first barrels (as shown in Fig. 1) are clamped (through flanges as shown in Fig. 1) in the first conveying blocks and are connected to each other, and screws (as shown in Fig. 1) are arranged in the first barrels; the organic reaction module is connected to the microwave generator (as shown in Fig. 1) and comprises a second conveying block (including sections 6-8 or sections 11-13, respectively), the microwave generator is connected to the second conveying block, the 10second conveying block is provided with two parallel clamping plates and a frame (see labels of the frame and the clamping plates for the second conveying block in attached annotated Figure I) connecting the two clamping plates, a second barrel is clamped in the second conveying block, the screws are able to extend into the second barrel, the second barrel is clamped in the frame. 
However, Xiao does not explicitly disclose second insulating plates. In the same field of endeavor, microwave heating device, Kondo discloses that, as illustrated in Fig. 4, the heat insulation portion 50 is provided for preventing heat conduction in the space between the heating member 11 and the waveguide 21 ([0098], lines 42-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the teachings of Kondo to provide the second insulating plates being arranged on a periphery of the frame. Doing so would be possible enhance heating efficiency within a compact structure, as recognized by Kondo ([0098]).
 However, Xiao does not explicitly disclose side partition plates. In the same field of endeavor, extruder arrangement, Rust discloses, as illustrated in Fig. 7, side partitions plates (also see label of the side partition plate in attached annotated Figure II) in one of the extrusion blocks. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the teachings of Rust to provide side partition plates to the extruder’s blocks. Doing so would be possible assemble/integrate the extruder easily, as recognized by Rust (as shown in Fig. 7).
Though, Xiao discloses that, as illustrated in Fig. 1, three feed-in windows (items 23 and 29 in Fig. 1) (i.e., blind plates (for sealing)) of microwave in each microwave module are made of high-quality alumina ceramic (page 4, line 32). However, Xiao does not explicitly disclose that quartz blind plates are arranged at an upper end and a lower end of the second conveying block. In the same field of endeavor, microwave applicator, Pellissier discloses that, as illustrated in Fig. 2, two feed-in windows (i.e., blind plates) are arranged at an upper end and a lower end of the second conveying block. These windows will be made of quartz (page 2, lines 28-30) (related to claims 5, 13). 
The claimed quartz blind plates are arranged at an upper end and a lower end of the second conveying block is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with arranging quartz blind plates at an upper end and a lower end of the second conveying block comes from Pellissier itself.        
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the teachings of Pellissier to provide quartz blind plates are arranged at an upper end and a lower end of the second conveying block. Doing so would be possible improve heating efficiency for extrusion, as recognized by Pellissier (page 1, lines 1-13 from bottom).

    PNG
    media_image1.png
    422
    800
    media_image1.png
    Greyscale

Annotated Figure I (based on Fig. 1 in the teachings of Xiao)

    PNG
    media_image2.png
    661
    722
    media_image2.png
    Greyscale

Annotated Figure II (based on Fig. 7 in the teachings of Rust)
Regarding claim 2, Xiao discloses that, as illustrated in Fig. 1, an end of the microwave generator is connected to a power division tube (see label of the power division tube in attached annotated Figure I), a power divider (see label of the power divider in attached annotated Figure I) is arranged in the 20power division tube, two ends of the power division tube are connected to connecting tubes respectively, an end of each of the connecting tubes is connected to a waveguide tube (see label of the waveguide tube in attached annotated Figure I).
Though, Xiao discloses that, as illustrated in Fig. 1, three feed-in windows (items 23 and 29 in Fig. 1) (i.e., blind plates (for sealing)) of microwave in each waveguide tube of the microwave module are made of high-quality alumina ceramic (page 4, line 32). However, Xiao does not explicitly disclose that the waveguide tubes are arranged at an upper end and a lower end of the second conveying block. In the same field of endeavor, microwave applicator, Pellissier discloses that, as illustrated in Fig. 2, two feed-in windows (i.e., blind plates) in the waveguide tubes are arranged at an upper end and a lower end of the second conveying block. These windows will be made of quartz (page 2, lines 28-30). 
The claimed the waveguide tubes are arranged at an upper end and a lower end of the second conveying block is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with arranging waveguide tubes at an upper end and a lower end of the second conveying block comes from Pellissier itself.        
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the teachings of Pellissier to provide the waveguide tubes are arranged at an upper end and a lower end of the second conveying block. Doing so would be possible improve heating efficiency for extrusion, as recognized by Pellissier (page 1, lines 1-13 from bottom).
Regarding claims 3, 11, Xiao discloses that, as illustrated in Fig. 1, the feeding 25module is to be connected to a feeding device (for example, Fig. 1, item 17), and the feeding device is connected to one of the first conveying blocks and feeds materials into one of the first conveying blocks (page 4, line 18; as shown in Fig. 1).
Regarding claim 8, Xiao discloses that, as illustrated in Fig. 1, the organic reaction module comprises two second conveying blocks (as shown in Fig. 1) which are connected to the waveguide tubes (see label of the waveguide tubes (6 in total) in attached annotated Figure I) respectively, the microwave generator transmits microwaves into the second barrels of the two second conveying blocks through the waveguide tubes respectively, and the two second conveying blocks are connected through the first conveying blocks (as shown in Fig. 1).
Claims 4, 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xiao (CN 104761666, English translation provided), Rust (US 2018/0126597), Pellissier et al. (FR 2,614,490, English translation provided), Kondo et al. (EP 2,741,575) as applied to claim 1 above, further in view of Yin et al. (CN 203110305, English translation provided).
Regarding claims 4, 12, the combination does not explicitly disclose a cross-section of the first conveying blocks is H-shaped. In the same field of endeavor, extruder, Yin discloses that, as illustrated in Fig. 1, the cross-section of each conveying block of the extruder is H-shaped. 
The claimed a cross-section of the first conveying blocks is H-shaped is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with having a H-shaped conveying block of the extruder comes from Yin itself.        
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Yin to provide a cross-section of the first conveying blocks is H-shaped. Doing so would be possible improve efficiency and reduce cost, as recognized by Yin (Background).
However, Xiao does not explicitly disclose first insulating plates. In the same field of endeavor, microwave heating device, Kondo discloses that, as illustrated in Fig. 4, the heat insulation portion 50 is provided for preventing heat conduction in the space between the heating member 11 and the waveguide 21 ([0098], lines 42-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the teachings of Kondo to provide the first insulating plates being arranged on a periphery of the first conveying blocks. Doing so would be possible enhance heating efficiency within a compact structure, as recognized by Kondo ([0098]).
Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Xiao (CN 104761666, English translation provided), Rust (US 2018/0126597), Pellissier et al. (FR 2,614,490, English translation provided), Kondo et al. (EP 2,741,575) as applied to claim 1 above, further in view of Sukai et al. (US 4,746,220).
Regarding claims 7, 15, the combination does not explicitly disclose that the first barrels and the second barrels are made of zirconia. In the same field of endeavor, extruder, Sukai discloses that, a top gate portion of the extruder was made by making the inside of a throttle gate of zirconia and protecting the outside thereof with a steel member (col. 8, lines 7-9). 
The claimed the first barrels and the second barrels are made of zirconia is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with having the first barrels and the second barrels being made of zirconia comes from Sukai itself.        
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Sukai to provide that the first barrels and the second barrels are made of zirconia. Doing so would be possible protect the outside of the barrels, as recognized by Sukai (col. 8, lines 7-9).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 104761666, English translation provided) in view of Rust (US 2018/0126597), Pellissier et al. (FR 2,614,490, English translation provided), and Kondo et al. (EP 2,741,575).
Regarding claims 9, 10, Xiao discloses that, as illustrated in Fig. 1, an organic reaction module (see label of the organic reaction module in attached annotated Figure I), comprising a second conveying block (including sections 6-8 or sections 11-13, respectively) which is provided with two parallel clamping plates and a frame (see labels of the frame and the clamping plates for the second conveying block in attached annotated Figure I) connecting the two clamping plates, wherein a second barrel (see label of the second barrel in attached annotated Figure I) is clamped in the second conveying block and is clamped in the frame. 
However, Xiao does not explicitly disclose second insulating plates. In the same field of endeavor, microwave heating device, Kondo discloses that, as illustrated in Fig. 4, the heat insulation portion 50 is provided for preventing heat conduction in the space between the heating member 11 and the waveguide 21 ([0098], lines 42-44).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the teachings of Kondo to provide the second insulating plates being arranged on a periphery of the frame. Doing so would be possible enhance heating efficiency within a compact structure, as recognized by Kondo ([0098]).
However, Xiao does not explicitly disclose side partition plates. In the same field of endeavor, extruder arrangement, Rust discloses, as illustrated in Fig. 7, side partitions plates (also see label of the side partition plate in attached annotated Figure II) in one of the extrusion blocks. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the teachings of Rust to provide side partition plates to the extruder’s blocks. Doing so would be possible assemble/integrate the extruder easily, as recognized by Rust (as shown in Fig. 7).
Though, Xiao discloses that, as illustrated in Fig. 1, three feed-in windows (items 23 and 29 in Fig. 1) (i.e., blind plates (for sealing)) of microwave in each microwave module are made of high-quality alumina ceramic (page 4, line 32). However, Xiao does not explicitly disclose that quartz blind plates are arranged at an upper end and a lower end of the second conveying block. In the same field of endeavor, microwave applicator, Pellissier discloses that, as illustrated in Fig. 2, two feed-in windows (i.e., blind plates) are arranged at an upper end and a lower end of the second conveying block. These windows will be made of quartz (page 2, lines 28-30) (related to claim 10). 
The claimed quartz blind plates are arranged at an upper end and a lower end of the second conveying block is that the substitution of one known element for another is prima facie obvious IF it yields predictable results to one of ordinary skill in the art. In this case, something to do with arranging quartz blind plates at an upper end and a lower end of the second conveying block comes from Pellissier itself.        
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xiao to incorporate the teachings of Pellissier to provide quartz blind plates are arranged at an upper end and a lower end of the second conveying block. Doing so would be possible improve heating efficiency for extrusion, as recognized by Pellissier (page 1, lines 1-13 from bottom).
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claims, respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Xiao discloses the frame in the second conveying blocks. However, Xiao does not disclose that the frame comprises four first connecting pillars and a second connecting pillar, a cross-section of the first connecting pillars and a cross-section of the second connecting pillar are both square, the first 10connecting pillars are arranged at four corners of the clamping plates respectively and are connected through the second connecting pillar, and the openings are defined by the first connecting pillars and the second connecting pillar. The references of 
Rust (US 2018/0126597), Pellissier et al. (FR 2,614,490, English translation provided), Kondo et al. (EP 2,741,575), Sukai et al. (US 4,746,220), and Yin et al. (CN 203110305, English translation provided) fail to disclose these features as well.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741